Citation Nr: 0114148	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-01 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether a June 1996 rating decision that assigned an 
effective date of November 2, 1994 for a grant of service 
connection for an acquired psychiatric disorder contained 
clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from April 
1962 to October 1962 and in July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

The veteran appeared for personal hearings before the RO in 
January 2000 and before the Board in March 2001.  He 
testified that he believed that he was entitled to the 
assignment of an earlier effective date for the grant of 
service connection for his psychiatric disorder.  He claimed 
that his psychiatric disorder began in 1963; however, the 
nature of his disorder made it impossible for him to file a 
claim from 1963 to 1991.  The Board finds that the veteran's 
testimony constitutes a claim of entitlement to an earlier 
effective date and that this issue is separate and distinct 
from the issue of whether the RO committed clear and 
unmistakable error in its June 1996 rating decision.  In 
addition, during the veteran's appearance before the Board, 
his representative requested that the Board refer a claim for 
an increased rating for the psychiatric disorder to the RO.  
Therefore, the Board refers both issues to the RO for all 
appropriate development. 


FINDINGS OF FACT

1.  In a June 1996 rating decision, the RO assigned a 50 
percent disability evaluation for a psychiatric disorder 
effective from November 2, 1994.  The veteran did not appeal 
this decision.

2.  The June 1996 rating decision was supported by the 
evidence of record and has not been shown to be clearly and 
unmistakably erroneous, in either fact or law.

CONCLUSION OF LAW

The June 1996 rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO committed clear and 
unmistakable error in the June 1996 rating decision that 
assigned an effective date of November 2, 1994 for the grant 
of service connection for an acquired psychiatric disorder.  
He believes that the RO should have assigned an earlier 
effective date because the June 1996 rating decision reversed 
an earlier June 1991 rating decision and because he has 
suffered from a psychiatric disorder since 1963.

As the veteran did not file a timely appeal of the June 1996 
rating decision, that decision is final and is not subject to 
revision on the same factual basis in the absence of clear 
and unmistakable error.  Where evidence establishes such 
error, the decision will be reversed or amended.  38 C.F.R. 
§§ 3.104(a), 3.105(a) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
correct facts, as they were known at the time, were not 
before the adjudicator, or the statutory or regulatory 
provisions extant at that time were incorrectly applied.  
That is, clear and unmistakable error is more than a simple 
disagreement as to how the facts were weighed or evaluated.  
Therefore, a determination of such error must be based on the 
record and the law that existed at the time of the prior 
unappealed rating decision.  See Damrel v. Brown, 6 Vet. App. 
242, 245-246 (1994); Russell v. Principi, 3 Vet. App. 310, 
314 (1992).

The Court has also held that the mere misinterpretation of 
facts does not constitute clear and unmistakable error.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
error must be one that would have manifestly changed the 
outcome at the time that it was made.  See Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993).  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels a conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The evidence that was of record at the time of the June 1996 
rating decision showed that the veteran initially filed a 
claim for service connection for bipolar disorder in April 
1991.  By rating decision dated June 1991, the RO denied the 
veteran's claim, finding that the veteran's psychiatric 
disorder had preexisted service and had not been aggravated 
by service.  The veteran did not file a Notice of 
Disagreement with that decision.

In November 1994, the veteran filed to reopen his claim for 
service connection for a psychiatric disorder.  In a June 
1996 rating decision, the RO granted service connection for a 
psychiatric disorder and assigned a 50 percent evaluation 
effective from November 2, 1994, the date of receipt of the 
veteran's reopened claim.

At the time of the June 1996 rating decision, the applicable 
law provided that any application for a benefit that is 
received after final disallowance of an earlier claim will be 
considered a reopened claim if accompanied by new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.160(e) (1996).  Except as otherwise provided, the 
effective date of an award of disability compensation based 
upon a claim reopened after final disallowance shall be the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(r) (1996).

As aforementioned, the veteran initially filed a claim in 
April 1991 that was denied by rating decision dated June 
1991.  The veteran did not appeal this denial, and it became 
final within one year of the date that he was notified of the 
decision.  See 38 C.F.R. § 20.302(b).  Another request for 
service connection for a psychiatric disorder from the 
veteran was received in November 1994.  In June 1996, the RO 
granted service connection and assigned a 50 percent 
evaluation effective from November 2, 1994.

Upon a review of the law and record before the RO at the time 
of the June 1996 rating decision, the Board concludes that 
the correct facts were before the RO and that the RO 
correctly applied the statutory and regulatory provisions 
extant at the time in order to arrive at its decision.  The 
earliest possible effective date for the grant of service 
connection for a psychiatric disorder was November 2, 1994, 
the date of receipt of the reopened claim.  The Board 
recognizes that the veteran has apparently suffered from a 
psychiatric disorder prior to the assigned effective date.  
However, the law requires the assignment of an effective date 
which is the later of the date entitlement arose or date of 
receipt of the claim.  As the veteran did not appeal the 
prior denial, it became final, and the RO correctly relied 
upon the date of the reopened claim for assignment of an 
effective date.  Accordingly, the Board finds that the RO did 
not commit clear and unmistakable error when it assigned 
November 2, 1994 as the effective date of service connection.


ORDER

As the June 1996 rating decision did not contain clear and 
unmistakable error, the appeal is denied.




		
	L. M. Barnard
	Acting Member, Board of Veterans' Appeals



 

